UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4081
LARRY DEAN THOMPSON, a/k/a Tiger,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the District of South Carolina, at Spartanburg.
               G. Ross Anderson, Jr., District Judge.
                             (CR-02-248)

                      Submitted: July 24, 2003

                      Decided: August 1, 2003

        Before MICHAEL and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas G. Nessler, Jr., LAW OFFICES OF THOMAS G. NESS-
LER, JR., Greenville, South Carolina, for Appellant. Elizabeth Jean
Howard, OFFICE OF THE UNITED STATES ATTORNEY, Green-
ville, South Carolina, for Appellee.
2                     UNITED STATES v. THOMPSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Larry Dean Thompson pled guilty to one count of possession with
intent to distribute crack cocaine in violation of 21 U.S.C. § 841(a)(1)
and 846 (2000). At sentencing, Thompson was found to be a career
offender pursuant to U.S. Sentencing Guidelines Manual § 4B1.1
(2002), and sentenced to 188 months’ imprisonment. His counsel has
filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967), in which he raises the sole issue that the district court incor-
rectly sentenced Thompson, but ultimately concludes there are no
meritorious issues for appeal. Thompson has filed a pro se supple-
mental brief in which he asserts that his conviction should be over-
turned because 21 U.S.C. § 841 is unconstitutionally vague. Finding
no reversible error, we affirm.

   Thompson first argues that the district court erred in sentencing
him to 188 months’ imprisonment. This court has held that a district
court may fix a sentence at any point within the guideline range and
that its decision is not appealable as long as the guideline range is cor-
rectly calculated. United States v. Porter, 909 F.2d 789, 794 (4th Cir.
1990). A review of the record indicates that the district court sen-
tenced Thompson at the low end of a correctly calculated guidelines
range, and that his sentence is below the statutory maximum penalty;
therefore, this court lacks authority to review it.

   Next, Thompson contends that his conviction should be overturned
because 21 U.S.C. § 841 is unconstitutionally vague. We have repeat-
edly, however, found that § 841 is constitutional. See United States v.
Chong, 285 F.3d 343, 346-47 (4th Cir. 2002); United States v. MacAl-
lister, 272 F.3d 228, 232-33 (4th Cir. 2001); United States v. Perkins,
108 F.3d 512, 518 (4th Cir. 1997).

   In accordance with the requirements of Anders, we have considered
the entire record on appeal and find that there are no meritorious
                      UNITED STATES v. THOMPSON                        3
issues for appeal. Accordingly, we affirm Thompson’s conviction and
sentence. This court requires that counsel inform his client, in writing,
of his right to petition the Supreme Court of the United States for fur-
ther review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED